DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Claims 1, 4-6, 8-18, and 21-31 are pending and claims 1 and 18 have been amended. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 1, 4-6, 17, 18, 21-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Pat. No. 8589819) in view of Chuang (U.S. Pub. No. 20050091069) in further view of Grier (U.S. Pub. No. 20030233153).
Regarding claims 1 and 18, Allen teaches:
A computer-implemented method of operating a […] system comprising a processor configured to execute instructions stored in a memory, the method comprising (claim 1) (Figure 6):
A […] system comprising: a first computer terminal comprising a processor, a memory, a monitor, and an input device, the first computer terminal configured to (claim 18) (Figure 6):
displaying, at a first computer terminal (devices 8a-n), an option to purchase […] and at least one additional service, to be provided after receiving (See the example in Figure 4 where the user has purchase an oil change and now is being offered several additional service options and see Col. 7 lines 55- Col. 8 lines 1-10) […];
determining, by the processor, a projected length of a queue for the at least one additional service at the time a customer purchases […], wherein the projected length of the queue is for a time following the provision of a purchased […] (See the example in Figure 4 where the user has purchase an oil change and now is being offered several additional service options. The Figure shows a plurality of options along with their estimated wait times and see Col. 7 lines 55- Col. 8 lines 1-10);
receiving a selection of the at least one additional service from the first computer terminal (“System S allows a user (e.g., a patron associated with a business) to select options that allow him/ her to interactively select different choices and options associated with delivery of a service or product which may in turn have an impact on an amount of time spent in a service ( or product queue) queue”, Col 2 lines 55-65);
Allen does not expressly disclose:
A computer-implemented method of operating a flex service car wash system
A flex service car wash system comprising
“car wash”
calculating, by the processor, a price for the at least one additional service based on the projected length of the queue and  at displaying the price on the first computer terminal;
activating, by the processor, an automated car wash system configured to provide a car wash in response to the customer having purchased the car wash and the customer entering the car wash system; and
providing the purchased […] and the at least one additional service for the price based on the projected length of the queue.
a second computer terminal associated with the additional service station, the second computer terminal comprising a processor and a memory, the second computer terminal configured to:
record that the at least one additional service has been performed to incorporate the service information related to the at least one additional service into determining the projected length of the queue and calculating the price for the at least one additional service based on the projected length of the queue for subsequent customers.
However Chuang teaches:
calculating, by the processor, a price for the at least one additional service based on the projected length of the queue and  at displaying the price on the first computer terminal (“identifying a baseline purchase price and applying weighted price modification factors to calculate a display offer.”, Paragraph 0034 and see Figure 7);
providing the purchased […] and the at least one additional service for the price based on the projected length of the queue (add shipped rental items to checked out list 609).
a second computer terminal associated with the additional service station, the second computer terminal comprising a processor and a memory, the second computer terminal configured to (website of the computer system in Paragraph 0035 and Figure 1 with a memory to store user data (historical data) used in the determination of pricing and wait time):
record that the at least one additional service has been performed to incorporate the service information related to the at least one additional service into determining the projected length of the queue and calculating the price for the at least one additional service based on the projected length of the queue for subsequent customers (interpreted as the rental patterns in Paragraph 0051).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calculation of the price and wait time of Allen to include calculating, by the processor, a price for the at least one additional service based on the projected length of the queue and  at displaying the price on the 
While Allen in view of Chuang teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, the combination does not disclose:
A computer-implemented method of operating a flex service car wash system
A flex service car wash system comprising
“car wash”
activating, by the processor, an automated car wash system configured to provide a car wash in response to the customer having purchased the car wash and the customer entering the car wash system; and
However Grier teaches:
A computer-implemented method of operating a flex service car wash system; A flex service car wash system comprising; “car wash”; activating, by the processor, an automated car wash system configured to provide a car wash in response to the (“Certain embodiments of the present invention provide a method of operating an automatic car wash system. The automatic car wash system includes a car wash unit and a control system, such as a PLC and/or a central processing unit (CPU) that controls the operation of the car wash unit. The method comprises programming wash mode parameters for a plurality of wash modes into the control system; storing parameters for each given wash mode; executing a wash mode based on the parameters; determining customer use of the car wash unit; and automatically or manually switching among the plurality of wash modes based on customer use of the car wash. The wash modes may be based on customer frequency (i.e., the rate at which customers use the car wash), customer demand, environmental conditions (such as snow, dust, salty or wet roads, current temperature, etc.), or the operator's particular preference.”, Paragraph 0012, 0036)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service of the automotive (oil change) in Allen in view of Chuang to be a car wash in Grier, as the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 4 and 21, Allen in view of Chuang in further view of Grier teaches the limitations set forth above. 
Allen further discloses:
further comprising calculating, by the processor, a wait time for the at least one additional service based on the queue and displaying the wait time on the first computer (“System S allows a user (e.g., a patron associated with a business) to select options that allow him/ her to interactively select different choices and options associated with delivery of a service or product which may in turn have an impact on an amount of time spent in a service ( or product queue) queue”, Col 2 lines 55-65);
Regarding claim 5 and 22, Allen in view of Chuang in further view of Grier teaches the limitations set forth above. 
While Allen teaches the presentation of a wait time for an additional service, the reference does not expressly disclose:
wherein the calculation of the price for the at least one additional service is based on the wait time
However Chuang teaches:
wherein the calculation of the price for the at least one additional service is based on the wait time ("Thus, if the user selects to purchase a lower priced DVD by waiting for a longer period after the release date, the user may have the opportunity to view a rental copy. ", Paragraph 0047);
Therefore it would have been obvious to one of ordinary skill in the art before effective filing date to modify the purchasing of an additional service with an associated time in Allen to include wherein the calculation of the price for the at least one additional service is based on the wait time, as taught in Chuang, in order to compensate the user correlating to a wait time.
Regarding claims 6 and 23, Allen in view of Chuang in further view of Grier teaches the limitations set forth above. Allen does not expressly disclose:
wherein the calculation of the price includes applying a discount to the price for the at least one additional service if the wait time is less than a predetermined threshold
However Chuang teaches:
wherein the calculation of the price includes applying a discount to the price for the at least one additional service if the wait time is less than a predetermined threshold (“the web site may set an excess capacity threshold that tolerates a predetermined number of short wait or long wait situations while still returning an excess capacity determination.”, Paragraph 0053)
Therefore it would have been obvious to one of ordinary skill in the art before effective filing date to modify the purchasing of an additional service with an associated time in Allen to include wherein the calculation of the price includes applying a discount to the price for the at least one additional service if the wait time is less than a predetermined threshold, as taught in Chuang, in order to compensate the user correlating to a wait time.
Regarding claim 17 and 29, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, the combination does not disclose:
wherein the at least one additional service further comprises at least one of an interior vacuum, interior window cleaning, an exterior hand wax, a tire shine, a bug removal, a towel dry, a carpet cleaning, or a carpet shampoo
However Grier teaches:
wherein the at least one additional service further comprises at least one of an interior vacuum, interior window cleaning, an exterior hand wax, a tire shine, a bug removal, a towel dry, a carpet cleaning, or a carpet shampoo ( “The washing gantry 46 includes washing and waxing devices that direct high pressure water, cleaning agents/chemicals and the like onto the vehicle Paragraph 0035).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service of the automotive (oil change) in Allen in view of Chuang to include wherein the at least one additional service further comprises at least one of an interior vacuum, interior window cleaning, an exterior hand wax, a tire shine, a bug removal, a towel dry, a carpet cleaning, or a carpet shampoo in Grier, as the technical ability existed to substitute the components as claimed and the result of the substitution is predictable
Claims 8-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Pat. No. 8589819) in view of Chuang (U.S. Pub. No. 20050091069) in view of Grier (U.S. Pub. No. 20030233153) in further view of Dube (U.S. Pat. No. 8284924).
Regarding claim 8, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
Wherein the predetermine threshold is a wait time associated with two or fewer vehicles being in the queue. 
However Dube teaches:
Wherein the predetermine threshold is a wait time associated with two or fewer vehicles being in the queue ("In this application it might also be advantageous to start the waiting period after a predetermined period. For example, if the agent or hostess tells the customer that there is an expected ten-minute wait before being seated, the waiting period to be rewarded could be initiated immediately or after that initial ten-minute wait. In this scenario, therefore, the present invention could function to provide a reward simply upon entry into the waiting queue. ", Col. 5 lines 25-35)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the predetermine threshold is a wait time associated with two or fewer vehicles being in the queue as taught in Dube, in order to increase customer’s satisfaction for a service by rewarding a customer for waiting. 
Regarding claim 9, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein the predetermined threshold is a wait time associated with zero vehicles being in the queue.
However Dube teaches:
wherein the predetermined threshold is a wait time associated with zero vehicles being in the queue (“The rewards could be based simply upon the customer as having entered into the waiting queue, due to, for example, a policy that the service is intended as being available with no waiting period.” Col. 6 lines 33-40)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the predetermined threshold is a wait time associated with zero vehicles being in the queue, as taught in Dube, in order to increase customer’s satisfaction for a service by rewarding a customer based on their corresponding wait time.
Regarding claim 24, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein the predetermined wait time threshold is based on a predetermined number of vehicles in the queue. 
However Dube teaches:
wherein the predetermined wait time threshold is based on a predetermined number of vehicles in the queue. ("In this application it might also be advantageous to start the waiting period after a predetermined period. For example, if the agent or hostess tells the customer that there is an expected ten-minute wait before being seated, the waiting period to be rewarded could be initiated immediately or after that initial ten-minute wait. In this scenario, therefore, the present invention could function to provide a reward simply upon entry into the waiting queue. ", Col. 5 lines 25-35)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the predetermined wait time threshold is based on a predetermined number of vehicles in the queue, as taught in Dube, in order to increase customer’s satisfaction for a service by rewarding a customer for waiting. 
Regarding claim 10 and 25, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein the determination of the projected length of the queue is based on a number of vehicles in the queue.
However Dube teaches:
wherein the determination of the projected length of the queue is based on a number of vehicles in the queue. ("In this application it might also be advantageous to start the waiting period after a predetermined period. For example, if the agent or hostess tells the customer that there is an expected ten-minute wait before being seated, the waiting period to be rewarded could be initiated immediately or after that initial ten-minute wait. In this scenario, therefore, the present invention could function to provide a reward simply upon entry into the waiting queue. ", Col. 5 lines 25-35)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the determination of the projected length of the queue is based on a number of vehicles in the queue, taught in Dube, in order to increase customer’s satisfaction for a service by rewarding a customer for waiting. 
Regarding claim 11 and 26, Allen in view of Chuang in view of Grier in further view of Dube teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein the calculation of the price includes applying a discount to the price for the at least one additional service if the number of vehicles in the queue is zero
(“The rewards could be based simply upon the customer as having entered into the waiting queue, due to, for example, a policy that the service is intended as being available with no waiting period.” Col. 6 lines 33-40). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the calculation of the price includes applying a discount to the price for the at least one additional service if the number of vehicles in the queue is zero, as taught in Dube, in order to increase customer’s satisfaction for a service by rewarding a customer based on their corresponding wait time.
Claims 12-16 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Pat. No. 8589819) in view of Chuang (U.S. Pub. No. 20050091069) Grier (U.S. Pub. No. 20030233153) in further view of Elliot (U.S. Pat. No. 6366220).
Regarding claim 12, Allen in view of Chuang in further view of Grier teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
Further comprising storing vehicle information in the memory upon receipt of a selection of a car wash.
However Elliot teaches:
Further comprising storing vehicle information in the memory upon receipt of a selection of a car wash. ("To protect against fraud, many toll plazas augment the RF toll collection system with a digital surveillance camera 116 oriented to photograph the vehicle and license plate when processing a transaction. If a surveillance camera is used, a digital image of the vehicle may be stored in the database used to facilitate processing transactions", Col. 2 lines 5-14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include further comprising storing vehicle information in the memory upon receipt of a selection of a car wash, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Regarding claim 13, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
Wherein the vehicle information comprises a vehicle image
However Elliot teaches:
Wherein the vehicle information comprises a vehicle image ("To protect against fraud, many toll plazas augment the RF toll collection system with a digital surveillance camera 116 oriented to photograph the vehicle and license plate when processing a transaction. If a surveillance camera is used, a digital image of the vehicle may be stored in the database used to facilitate processing transactions", Col. 2 lines 5-14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Ringdahl to include further comprising storing vehicle information in the memory upon receipt of a selection of a car wash, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Regarding claim 14, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
further comprising verifying, by the processor, the vehicle information prior to providing the at least one additional service
However Elliot teaches:
further comprising verifying, by the processor, the vehicle information prior to providing the at least one additional service. ("To protect against fraud, many toll plazas augment the RF toll collection system with a digital surveillance camera 116 oriented to photograph the vehicle and license plate when processing a transaction. If a surveillance camera is used, a digital image of the vehicle may be stored in the database used to facilitate processing transactions", Col. 2 lines 5-14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include further comprising storing vehicle information in the memory upon receipt of a selection of a car wash, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Regarding claim 15, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein verifying the vehicle information comprises verifying the vehicle image
However Elliot teaches:
wherein verifying the vehicle information comprises verifying the vehicle image ("To protect against fraud, many toll plazas augment the RF toll collection system with a digital surveillance camera 116 oriented to photograph the vehicle and license plate when processing a transaction. If a surveillance camera is used, a digital image of the vehicle may be stored in the database used to facilitate processing transactions", Col. 2 lines 5-14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier  to include wherein verifying the vehicle information comprises verifying the (Col. 2 lines 5-14)
Regarding claim 16, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
wherein a second computer terminal associated with a location of the at least one additional service verifies the vehicle information
However Elliot teaches:
wherein a second computer terminal associated with a location of the at least one additional service verifies the vehicle information (“second RF tag scan element 612” see Figure 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein a second computer terminal associated with a location of the at least one additional service verifies the vehicle information, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Regarding claim 27, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) 
configured to capture vehicle information and store the vehicle information in memory at the time the option is displayed
However Elliot teaches:
configured to capture vehicle information and store the vehicle information in memory at the time the option is displayed ("To protect against fraud, many toll plazas augment the RF toll collection system with a digital surveillance camera 116 oriented to photograph the vehicle and license plate when processing a transaction. If a surveillance camera is used, a digital image of the vehicle may be stored in the database used to facilitate processing transactions", Col. 2 lines 5-14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include configured to capture vehicle information and store the vehicle information in memory at the time the option is displayed, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Regarding claim 28, Allen in view of Chuang in view of Grier in further view of Elliot teaches the limitations set forth above.
While Allen in view of Chuang in further view of Grier teaches the calculation of a projected wait time for an additional service (which can include an automotive service) and a reward for the wait time, and Allen further teaches collecting information for the service, but the combination does not disclose:
further comprising a second computer terminal associated with a location of the at least one additional service configured to verify the vehicle information
However Elliot teaches:
further comprising a second computer terminal associated with a location of the at least one additional service configured to verify the vehicle information (“second RF tag scan element 612” see Figure 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include further comprising a second computer terminal associated with a location of the at least one additional service configured to verify the vehicle information, as taught in Elliot, in order to protect against fraud when performing a transaction from a vehicle (Col. 2 lines 5-14)
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Pat. No. 8589819) in view of Chuang (U.S. Pub. No. 20050091069) in view of Grier (U.S. Pub. No. 20030233153) in further view of Ferrara (U.S. Pat. No. 7778937) 
Regarding claims 30 and 31, Allen in view of Chuang in further view of Grier teaches the limitations set forth above and while they teach the determination of waiting in a queue, the combination does not expressly disclose:
wherein the calculation of the wait time for the at least one additional service is based at least in part on worker availability
However Ferrara  teaches:
wherein the calculation of the wait time for the at least one additional service is based at least in part on worker availability (Col. 4 lines 30-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Allen in view of Chuang in further view of Grier to include wherein the calculation of the wait time for the at least one additional service is based at least in part on worker availability, as taught in Ferrara, in order to optimize the flow of customers.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive for the reasons set forth below.
The Examiner has updated the rejection above to address the claims as amended. The rejection now relies on the teachings of Chuang to teach the determination of the wait time, pricing, and then subsequently for the next rental and/or customer. 
The Examiner notes that the corresponding case of 16/219344 which was allowed, was allowed for the combination of the terminals. The terminals were placed in a specific order and performed operations specific to that placement. The subsequent determination of projected queue length and pricing alone was not the reason for allowance. The Examiner recommends an amendment more closely in line with the arrangement in the application of 16/219344. The applicant is welcome to call the examiner to discuss potential amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E FRUNZI/           Examiner, Art Unit 3688                                                                                                                                                                                             
	5/21/2021